DETAILED ACTION
Applicant’s 12/10/2021 response to the previous 09/10/2021 Office action has been considered and entered.

Upon consideration of applicant’s 12/10/2021 response and further search, pertinent prior art has been discovered and the previously indicated notice of Allowable subject matter of claims 1-20 is withdrawn.

This is the Second First Office action on the Merits of claims 1-20 as originally amended and filed on 11/16/2020.

This application is subject to a double patent rejection as expounded upon below.

Notice of Pre-AIA  or AIA  Status
Priority is claimed as set forth below, accordingly the earliest effective filing date is 06/02/2017 (20170602).

The present application, effectively filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
This application is a continuation application of U.S. application no. 15/990,957 filed on 05/29/2018 now U.S. Patent 10753762 (“Parent Application”).  15/990,957 has provisional application number 62/514,547 filed on 06/02/2017.  See MPEP §201.07[R-08.2017].  In accordance with MPEP §609.02 [R-07.2015] Section A. 2 and MPEP §2001.06(b)[R-08.2017] (last paragraph), the Examiner has reviewed and considered the prior art cited in the Parent Application.  Also in accordance with MPEP §2001.06(b) [R-08.2017]  (last paragraph), all documents cited or considered ‘of record’ in the Parent Application are now considered cited or ‘of record’ in this application.  Additionally, Applicant(s) are reminded that a listing of the information cited or ‘of record’ in the Parent Application need not be resubmitted in this application unless Applicants desire the information to be printed on a patent issuing from this application.  See MPEP §609.02 [R-07.2015] Section A. 2.  Finally, Applicants are reminded that the prosecution history of the Parent Application is relevant in this application.  See e.g., Microsoft Corp. v. Multi-Tech Sys., Inc., 357 F.3d 1340, 1350, 69 USPQ2d 1815, 1823 (Fed. Cir. 2004) (holding that statements made in prosecution of one patent are relevant to the scope of all sibling patents).

Information Disclosure Statement
As required by M.P.E.P. 609 [R-07.2015], Applicant's 04/25/2022 submission(s) of Information Disclosure Statement(s) is/are acknowledged by the Examiner and the reference (IDS)(s) cited therein has/have been considered in the examination of the claim(s) now pending.  A copy of the submitted IDS(s) initialed and dated by the Examiner is/are attached to the instant Office action.




Response to Amendments/Arguments
Applicant’s 12/10/2021 arguments with respect to the objection to the abstract set forth in section 8 of the previous 09/10/2021  have been fully considered and are persuasive.  Accordingly, said objection has been withdrawn. 

Applicant’s 12/10/2021 amendments to the specification has obviated the objection section forth in section 9 of the previous 09/10/2021 Office action have been fully considered and are persuasive.  Accordingly said objection has been withdrawn. 

Applicant's 12/10/2021 arguments with respect to the Double Patent  have been fully considered and they are not persuasive because in contradistinction to Applicant’s arguments, the previous 09/10/2021 Office action sets forth in section 13 that the instant Application claims are considered a Genus of the Species set forth in the Patent.   In that regard, the Examiner has expounded upon the sustained rejection below.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-4, 6, 7, 9, 12-15 and 17-20 are rejected under 35 U.S.C. 103 as being unpatentable over US 20150052460 A1 to Mohammad Mirzaei; Faraz et al. (Mohammad) provided with the 09/10/2021 IDS in view of US 20080109718 A1 to Narayanaswami; Chandrasekhar.

Regarding claims 1, (12) and ((18)) Mohammad teaches in for example the figures below:

    PNG
    media_image1.png
    543
    494
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    852
    474
    media_image2.png
    Greyscale
 
    PNG
    media_image3.png
    854
    500
    media_image3.png
    Greyscale


    PNG
    media_image4.png
    604
    541
    media_image4.png
    Greyscale
  
    PNG
    media_image5.png
    732
    615
    media_image5.png
    Greyscale
 
    PNG
    media_image6.png
    811
    438
    media_image6.png
    Greyscale

and associated descriptive texts a method implemented by a device 116, 122, (non-transitory computer-readable medium storing a program, the program for execution by a device, the program comprising sets of instructions for) and ((An electronic device comprising: one or more processors; and a non-transitory computer-readable medium storing a program including one or more sets of instructions that, when executed by the one or more processors, cause the processors to perform operations comprising)) in para:
“[0037] Referring to FIG. 1, a multiple access wireless communication system according to some embodiments is illustrated. In one embodiment, an access point (AP) 100 includes multiple antenna groups, one including 104 and 106, another including 108 and 110, and an additional including 112 and 114. In FIG. 1, only two antennas are shown for each antenna group; however, more or fewer antennas may be utilized for each antenna group. For example, only one or two total antennas may be included or attached to the AP 100. Access terminal 116 (AT) is in communication with antennas 112 and 114, where antennas 112 and 114 transmit information to access terminal 116 over forward link 120 and receive information from access terminal 116 over reverse link 118. Examples of ATs may include mobile phones, PDAs, wireless tablets, and the like. Access terminal 122 is in communication with antennas 106 and 108, where antennas 106 and 108 transmit information to access terminal 122 over forward link 126 and receive information from access terminal 122 over reverse link 124.”, 
the method comprising: 

presenting, on a display screen 340 of the device in figures 4 and 5 above, a first graphical element 410 in figures 4 and 5 above and Fig. 8 “Click to download”  prompting a user to view information for an event (such as relevant coupons) at a venue in Fig. 9 step 910 as explained in paras:
“[0065] A presenting unit 340 may present (e.g., display) the composite map on the mobile device. All of the units in map application 300 may operate in real time and may generate maps when they are requested (e.g., by user of the mobile device). “

“[0088] As illustrated in FIG. 4, current implementations of outdoor map application 310 (e.g., global map application) have a polygon 410 indicating the boundary of the venue, and the global map applications do not provide localization service for the venue. “

[0093] Additionally, in some instances, the outdoor map application can also display relevant applications and collect revenue. For example, during a search request, the outdoor and/or indoor map application can display relevant coupons and applications for specific venues and collect advertisement revenues

[0095] Moreover, based on the user's location and/or floor determination, the indoor localization application can determine specific information (e.g., map services, advertisement) to send to the user or restrict user's access to some services (e.g., emergency exits). For example, the map application may display a menu icon along with the indoor map, and a user can click on the menu to get more information and coupons only if the user is within the venue.

[0109] At 910, a mobile device using map application 300 can present an outdoor map associated with an outdoor map application 310, where the outdoor map includes an area associated with the venue. 

[0111] At 920, the mobile device using map application 300 can overlay the indoor map on the area of the outdoor map associated with the venue, wherein the indoor map is associated with an indoor map application 320. The exemplary figure illustrated by FIG. 5 can be an example of map application 300 presenting (e.g., displaying) indoor map application 320 within polygon 410.”; 

receiving a first input by the first graphical element on the display screen in Fig. 9 step 930 as explained in para:
“[0112] At 930, the mobile device using map application 300 can receiving a first indication of a first event associated with the venue. For example, the first event associated with venue can include a user input (e.g., click, touch-screen input, voice command) entered through or associated with polygon 410. For example, user can touch the touchscreen display of mobile device inside the polygonal area associated within the venue.”

See also Fig. 8 above wherein it is understood that “click to download” connotes receiving a first input as explained in para:

“[0105] FIG. 8 illustrates map application 300 where the indoor localization capabilities have not been previously installed in the mobile device, according to an embodiment. In some instances, when map application 300 is zoomed into an area with venues whose third-party location service provider is missing, map application 300 may inform the user about the missing indoor map application 320, and upon a request from the user, download the relevant indoor map application 320 from the application store. Alternatively, indoor map application 320 can download the relevant third-party application without a request from the user.”; and 

in response to the first input, presenting, on the display screen, an information display area for the event that includes an indoor map of the venue showing an indoor view of an indoor point of interest associated with the event in Fig. 9 step 940 as explained in paras:
“[0090] FIG. 5 illustrates the display of the map application 300 on a mobile device, according to an embodiment. The outdoor map application 310 can give access and control of the venue within the polygon 410 to the indoor map application 320. For example, the indoor map application 320 controls the area of the touchscreen within the polygon 410. All user inputs (e.g., clicks, touch-screen inputs, voice commands) entered through or associated with polygon 410 are relayed to the indoor map application 320 (e.g., third-party vendor application).  

[0092] In some instances, using map application 300, a user can use the search box 510 to search within the outdoor map application and the indoor map application. Alternatively, based on a user's input, the user can determine which application to make the search box 510 active on. For example, by clicking within the polygon 410, the search box 510 can be active for the indoor map application 320. In another example, by clicking outside of the polygon 410, the search box 510 can be applicable for the outdoor map application 310.

[0113] At 940, in response to receiving the first indication of the first event, the mobile device using map application 300 can allow the indoor map application 320 to control an aspect associated with the presentation of the outdoor map with the overlaid indoor map. As previously discussed, by allowing the indoor map application to control an aspect of the presentation, the first event (e.g., user input) associated with the indoor map application can be sent to the indoor map application 320 (e.g., third-party vendor application).”


While it is considered that Mohammad teaches the invention as claimed above, Mohammad does not appear to expressly disclose presenting, on a display screen of the device, a first graphical element prompting a user to view information for an event at a venue, wherein the “event” is a time based activity event.

Accordingly the particular problem with which the inventor was concerned appears to be the display of calendar events on an electronic map.

In the analogous art of displaying calendars event on an electronic map  Narayanaswami teaches in for example, the figures below:

    PNG
    media_image7.png
    478
    787
    media_image7.png
    Greyscale


    PNG
    media_image8.png
    526
    703
    media_image8.png
    Greyscale


    PNG
    media_image9.png
    731
    848
    media_image9.png
    Greyscale

presenting, on a display screen of a device in Fig. 10 above, a first graphical element prompting a user to view information for an event (six “graphical elements”, i.e. events are shown in Fig. 10 above) at a venue such as “dentist-old village road”, pick up veggie sandwich, AA 239 HPN Chicago 6:35pm and Fig. 3 step 310 as explained in paras:
[0030] Referring to FIG. 3 there is shown a flowchart of process steps for a method of displaying a map view of calendar entries, according to the present invention. The method begins at step 310 with a timeline showing calendar entries and their respective event locations. The timeline could be a calendar page from known calendar software applications similar to the one shown in FIG. 2, or any other grouping of scheduled events.

[0050] FIG. 10 shows another embodiment wherein more than one legend, in this case, a clock face, is displayed on the map view at the same time. The screenshot of FIG. 10 shows the map view of FIG. 4. Six events are shown on this map view, and two of the events show legends of clock faces. Each of the clock faces is set to the time of the scheduled event. FIG. 10 highlights another important feature of the invention wherein all pertinent information about an event is easily available to a user in a compact, efficient manner. As can be seen in FIG. 10, the subject of the events, the location of the events, the times of the events, and the overall view of all events is displayed in a compact, portable manner. This display shown in FIG. 10 could be shown on a user's laptop, automobile system, or personal digital assistant (PDA).,

receiving a first input by the first graphical element on the display screen in Fig. 10 above and Fig. 3 step 380 as explained in paras
[0041] “If a user just wants to view more detailed information about an event, the user can perhaps select the event by single-clicking on its legend on the map or just hovering over it with a cursor.”:

in response to the first input, presenting, on the display screen, an information display area for the event that includes an indoor map of the venue showing an indoor view, i.e. a planogram of an indoor point of interest such as the location of dinner 185 in Fig. 1 inside the store associated with the event of picking up dinner in paras [0008]:
[0035]: “…The map might be a street map or an indoor building map, such as a planogram. A planogram is an electronically generated representation of a section of retail shelving that is useful for category management and product placement. Planogram images and the dimensional data that goes along with them are often used by planogram software to determine how shelf space can be allocated to products. Although planograms are generally used in the retail arena they can be used for any indoor map, and the images and dimensional data that they generate are readily adapted for use in accordance with an embodiment of the invention wherein scheduled events are plotted on a planogram. “

[0038] Next, in step 360, the geographic location is plotted on an electronic map, with the information retrieved from memory. The map view with the geographic location displayed is generated by the map software in step 370 and in step 380 the map view is displayed to the user. The user can employ any of the proprietary map tools available to perform zoom and pan operations on the map view. The map displayed in step 380 can be displayed on a user's computer, handheld computing device, a cell phone or a geo-location system in an automobile.

See also Fig. 10 as explained in para [0050] above wherein it is understood that clicking on any one of the graphical elements would provide information relating to the dentist, sandwich and flight AA 239 HPN to Chicago at 6:35pm.

Accordingly, the prior art references teach all of the claimed elements were known in analogous art.

Per the following case law: 

In re Oetiker , 24 USPQ2d 1443, 1445 (Fed. Cir. 1992)

A prior art reference is analogous if the reference is in the field of applicant's endeavor or, if not, the reference is reasonably pertinent to the particular problem with which the inventor was concerned.

In re Bozek, 163 USPQ 545 (CCPA 1969)

Having established that this knowledge was in the art, the examiner could then properly rely, as put forth by the solicitor, on a conclusion of obviousness “from common knowledge and common sense of the person of ordinary skill in the art without any specific hint or suggestion in a particular reference.”

The combination of the known elements is achieved by a known method of displaying events from a calendar application on a map in order to organize tasks by location as taught by at least Narayanaswami para:

[0007] The ability to sort and view calendars based on time is known, yet we do not have the ability to view or organize calendar events by location, even though location often dictates what events we can attend and when we can attend them. Most people intuitively organize their tasks by location, yet there is no known product to take advantage of this natural organizational modeling. Most of us are familiar with the concept of planning errands around a commute. Most people, when they know ahead of time that they will be driving from point A to point B, will organize tasks and make appointments around the locations between points A and B.

Furthermore, all the claimed elements would continue to operate in the same manner.   Specifically, the map of Mohammad would include the graphical element events taught by Narayanaswami Fig. 10 intuitively organized by the users schedule as known in the art.  Further, Mohammad would have the ability to display the indoor map and specific location inside the venue to provide the user the ability to see exactly where their dinner, pet, dry-cleaning, sandwich, etc. is specifically located within the store itself and also upon the store shelves.  The user would also be able to view the indoor map of the inside of the airport to where the plane AA 239 HPN to Chicago 6:35pm is departing.

Therefore, the results would have been predictable to one of ordinary skill in the art.

Based on the above findings, it would have been obvious to one of ordinary skill in the art to provide the teachings of Narayanaswami to the prior art of Mohammad as explained above as merely performing the same function as it/they does/do separately and being no more “than the predictable use of prior-art elements according to their established functions.” See MPEP section 2141 Examination Guidelines for Determining Obviousness Under 35 U.S.C. 103 [R-10.2019].I.
“When considering obviousness of a combination of known elements, the operative question is thus "whether the improvement is more than the predictable use of prior art elements according to their established functions." Id.”
Regarding claims 2, 13 and 19 and the limitation wherein the first graphical element is generated by a first application of the device see Mohammad Fig. 9 steps 910-930 “outdoor map” and the information display area is generated by a second application such as the calendar of the device, further comprising: 
receiving the first input by the first graphical element on the display screen in Mohammad step 910; and 
in response to the first input on the first graphical element generated by the first application, presenting the information display area generated by the second application see Mohammad Fig. 9 steps 920- 940 and paras:
“[0073] As previously mentioned, a third-party vendor that has created indoor map application 320 (e.g., indoor localization application)…

[0113] At 940, in response to receiving the first indication of the first event, the mobile device using map application 300 can allow the indoor map application 320 to control an aspect associated with the presentation of the outdoor map with the overlaid indoor map. As previously discussed, by allowing the indoor map application to control an aspect of the presentation, the first event (e.g., user input) associated with the indoor map application can be sent to the indoor map application 320 (e.g., third-party vendor application). This allows third-party vendors to collect advertisement revenues. In such embodiments, at least portions of 930 may be performed, for example, by the processors 238, 260, and 270--e.g., in combination with information and/or instructions from the data source 236 and/or memory 272. In such embodiments, at least portions of 920 may be performed, for example, by the transceiver 252--e.g., in combination with the modulator 280.

[0114] For example, by allowing indoor map application 320 to control an aspect of the presentation, the presenting unit 340 in FIG. 3 of map application 300 can be updated based on the data received from indoor map application 320. The data received from indoor map application 320 can be based on the first event at 930 and the response at 940. According to another embodiment, the presenting unit 340 can be updated based on information received from outdoor map application 310 in response to the first event at 930 and 940 and/or data received from indoor map application 320 at 930 and 940.”

	While Mohammad teaches the claimed invention as explained above, resort may also be had to Narayanaswami that also teaches wherein the first graphical element is generated by a first application of the device see Fig. 10 wherein the 6 events are generated by the first application, i.e. the map and the information display area is generated by a second application of the device such as the calendar, further comprising: 
receiving the first input by the first graphical element on the display screen in para [0041] “If a user just wants to view more detailed information about an event, the user can perhaps select the event by single-clicking on its legend on the map or just hovering over it with a cursor.”:; and 

in response to the first input on the first graphical element, i.e. selecting one of the events in Fig. 10 above generated by the first application, presenting the information display area generated by the second application in para:
[0041] The user can fluidly switch between a time-based view and a map-based view as is shown in FIGS. 2 and 4. FIG. 2 shows a time-based view of a schedule. FIG. 4 shows the corresponding map view of the schedule of FIG. 2, generated by a known map software tool, according to an embodiment of the present invention. To switch back and forth between the views, a user can simply depress a button on the menu, or on the device. The time interval that is displayed in the time-based view of FIG. 2 is what is used to prepare the map view of FIG. 4. From the user perspective, selecting a time event, perhaps by right-clicking on it, could bring up a GUI (graphical user interface) with options, one of which is the option to plot the event as a location on a map. Other options could allow for entering information about the event and generating driving directions. If a user just wants to view more detailed information about an event, the user can perhaps select the event by single-clicking on its legend on the map or just hovering over it with a cursor. Note that the legends in FIG. 4 are text boxes displaying some information about each event. Selecting one of the text boxes may optionally cause a drop-down menu to appear on the screen when the event is selected. This drop-down menu may have several options, allowing the user to have a choice of: viewing the additional information, adding more information; editing the information; and adding or changing a legend associated with the event.

Accordingly, the prior art references teach all of the claimed elements were known in analogous art.

Per the following case law: 

In re Oetiker , 24 USPQ2d 1443, 1445 (Fed. Cir. 1992)

A prior art reference is analogous if the reference is in the field of applicant's endeavor or, if not, the reference is reasonably pertinent to the particular problem with which the inventor was concerned.

In re Bozek, 163 USPQ 545 (CCPA 1969)

Having established that this knowledge was in the art, the examiner could then properly rely, as put forth by the solicitor, on a conclusion of obviousness “from common knowledge and common sense of the person of ordinary skill in the art without any specific hint or suggestion in a particular reference.”

The combination of the known elements is achieved by a known method of displaying events from a calendar application on a map in order to organize tasks by location as taught by at least Narayanaswami para:

[0007] The ability to sort and view calendars based on time is known, yet we do not have the ability to view or organize calendar events by location, even though location often dictates what events we can attend and when we can attend them. Most people intuitively organize their tasks by location, yet there is no known product to take advantage of this natural organizational modeling. Most of us are familiar with the concept of planning errands around a commute. Most people, when they know ahead of time that they will be driving from point A to point B, will organize tasks and make appointments around the locations between points A and B.

Furthermore, all the claimed elements would continue to operate in the same manner.   Specifically, the map of Mohammad would include the graphical element events taught by Narayanaswami Fig. 10 intuitively organized by the users schedule as known in the art.  Further, Mohammad would have the ability to display the indoor map and specific location inside the venue to provide the user the ability to see exactly where their dinner, pet, dry-cleaning, sandwich, etc. is specifically located within the store itself and also where the event such as toothpaste or lunch or dinner may be located upon the store shelves and any “coupons”. See Para [0094]” Additionally, the indoor map application 320 may have interactive communication with the user, including through advertisements (e.g., coupons), links to external vendor websites, and icons (e.g., a menu for selecting a store, directory) for showing map information. “.  Further, it is considered that the user would also be able to view the indoor map of the inside of the airport to determine where/which gate the plane AA 239 HPN to Chicago 6:35pm is departing.

Therefore, the results would have been predictable to one of ordinary skill in the art.

Based on the above findings, it would have been obvious to one of ordinary skill in the art to provide the teachings of Narayanaswami to the prior art of Mohammad as explained above as merely performing the same function as it/they does/do separately and being no more “than the predictable use of prior-art elements according to their established functions.” See MPEP section 2141 Examination Guidelines for Determining Obviousness Under 35 U.S.C. 103 [R-10.2019].I.
“When considering obviousness of a combination of known elements, the operative question is thus "whether the improvement is more than the predictable use of prior art elements according to their established functions." Id.”

Regarding claims 3, 14 and 19 and the limitation further comprising: 
receiving event details for the event from a calendar application of the device see the teachings of Narayanaswami Fig. 3 step 310; 
receiving venue details for the event from a map application of the device see the teachings of Narayanaswami steps 320 and 330 and 350 “covert location to geographic location; 
the venue details including the indoor map see the teachings of both Mohammad  and Narayanaswami; and 
generating the information display area, further comprising including the event details from the calendar application in the information display area and including the venue details including the indoor map from the map application in the information display area see the teachings of both Mohammad  and Narayanaswami wherein it is understood that both teach providing and indoor map while Narayanaswami further teaches Planogram images of the precise location of the event such as picking up dry cleaning, the location on the specific shelf within a store for toothpaste shown in Fig. 4 “pick-up new toothpaste”, airplane departure point of AA 128 HPN to Chicago, etc.  

Accordingly, the prior art references teach all of the claimed elements were known in analogous art.

Per the following case law: 

In re Oetiker , 24 USPQ2d 1443, 1445 (Fed. Cir. 1992)

A prior art reference is analogous if the reference is in the field of applicant's endeavor or, if not, the reference is reasonably pertinent to the particular problem with which the inventor was concerned.

In re Bozek, 163 USPQ 545 (CCPA 1969)

Having established that this knowledge was in the art, the examiner could then properly rely, as put forth by the solicitor, on a conclusion of obviousness “from common knowledge and common sense of the person of ordinary skill in the art without any specific hint or suggestion in a particular reference.”

The combination of the known elements is achieved by a known method of displaying events from a calendar application on a map in order to organize tasks by location as taught by at least Narayanaswami para:

[0007] The ability to sort and view calendars based on time is known, yet we do not have the ability to view or organize calendar events by location, even though location often dictates what events we can attend and when we can attend them. Most people intuitively organize their tasks by location, yet there is no known product to take advantage of this natural organizational modeling. Most of us are familiar with the concept of planning errands around a commute. Most people, when they know ahead of time that they will be driving from point A to point B, will organize tasks and make appointments around the locations between points A and B.

Furthermore, all the claimed elements would continue to operate in the same manner.   Specifically, the map of Mohammad would include the graphical element events taught by Narayanaswami Fig. 10 intuitively organized by the users schedule as known in the art.  Further, Mohammad would have the ability to display the indoor map and specific location inside the venue to provide the user the ability to see exactly where their dinner, pet, dry-cleaning, sandwich, toothpaste, etc. is specifically located within the store itself and also upon the specific store shelves.  “.  Further, it is considered that the user would also be able to view the indoor map of the inside of the airport to where the plane AA 239 HPN to Chicago 6:35pm is departing.

Therefore, the results would have been predictable to one of ordinary skill in the art.

Based on the above findings, it would have been obvious to one of ordinary skill in the art to provide the teachings of Narayanaswami to the prior art of Mohammad as explained above as merely performing the same function as it/they does/do separately and being no more “than the predictable use of prior-art elements according to their established functions.” See MPEP section 2141 Examination Guidelines for Determining Obviousness Under 35 U.S.C. 103 [R-10.2019].I.
“When considering obviousness of a combination of known elements, the operative question is thus "whether the improvement is more than the predictable use of prior art elements according to their established functions." Id.”

Regarding claims 4, 15 and 20 and the limitation further comprising presenting, by the information display area, one or more event details associated with the event, 
wherein the event details -3-Application No. 16/928,412include an event name and an event location see the teachings of Narayanaswami Fig. 10 “meet with FAOK Team J2-B34, Weekly Dept Meeting 3SK29, my office,” etc., and 
wherein the event location corresponds to the indoor point of interest see the teachings of Narayanaswami Fig. 10 “meet with FAOK Team J2-B34, Weekly Dept Meeting 3SK29, my office,” etc.  

Accordingly, the prior art references teach all of the claimed elements were known in analogous art.

Per the following case law: 

In re Oetiker , 24 USPQ2d 1443, 1445 (Fed. Cir. 1992)

A prior art reference is analogous if the reference is in the field of applicant's endeavor or, if not, the reference is reasonably pertinent to the particular problem with which the inventor was concerned.

In re Bozek, 163 USPQ 545 (CCPA 1969)

Having established that this knowledge was in the art, the examiner could then properly rely, as put forth by the solicitor, on a conclusion of obviousness “from common knowledge and common sense of the person of ordinary skill in the art without any specific hint or suggestion in a particular reference.”

The combination of the known elements is achieved by a known method of displaying information about events from a calendar application on a map in order to organize tasks by location as taught by at least Narayanaswami para:

[0007] The ability to sort and view calendars based on time is known, yet we do not have the ability to view or organize calendar events by location, even though location often dictates what events we can attend and when we can attend them. Most people intuitively organize their tasks by location, yet there is no known product to take advantage of this natural organizational modeling. Most of us are familiar with the concept of planning errands around a commute. Most people, when they know ahead of time that they will be driving from point A to point B, will organize tasks and make appointments around the locations between points A and B.

Furthermore, all the claimed elements would continue to operate in the same manner.   Specifically, the map of Mohammad would include the graphical element events taught by Narayanaswami Fig. 10 intuitively organized by the users schedule as known in the art.  Further, Mohammad would have the ability to display the indoor map and specific location inside the venue to provide the user the ability to see exactly where their meeting, dentist appt., dinner, pet, dry-cleaning, sandwich, etc. is specifically located within the store itself and also upon which store shelves.  Further, it is considered that the user would also be able to view the indoor map of the inside of the airport to where the plane AA 239 HPN to Chicago 6:35pm is departing.

Therefore, the results would have been predictable to one of ordinary skill in the art.

Based on the above findings, it would have been obvious to one of ordinary skill in the art to provide the teachings of Narayanaswami to the prior art of Mohammad as explained above as merely performing the same function as it/they does/do separately and being no more “than the predictable use of prior-art elements according to their established functions.” See MPEP section 2141 Examination Guidelines for Determining Obviousness Under 35 U.S.C. 103 [R-10.2019].I.
“When considering obviousness of a combination of known elements, the operative question is thus "whether the improvement is more than the predictable use of prior art elements according to their established functions." Id.”

Regarding claims 6 and 17 and the limitation wherein the indoor point of interest is a first indoor point of interest, further comprising presenting, by the indoor map, a selectable second indoor point of interest such as the ATM that is inside the first indoor point of interest see Muhammad Figures 6 and 7 and para:
“[0102] Furthermore, the venue owners may restrict the information provided in this mode for privacy or security reasons. The indoor map application can have two versions of the indoor map, where the more detailed version is given to a user once the user is inside the venue. For example, the location of an ATM may not be provided to users who are actually outside the venue. The venue-owner may prefer to provide other venue-specific information (e.g., coupons, advertisement) once users are actually within the venue.” .  

Regarding claim 7 and the limitation the method of claim 1, further comprising presenting, by the information display area, a plurality of graphical elements, each graphical element of the plurality of graphical elements being associated with a category of points of interest inside the venue that is associated with the event see Mohammad Fig. 7, for example, ATMs shown as ($), “directory” and “menu” wherein it is understood that each item connotes the claimed “graphical elements” as well as what is subsequently displayed when the directory and menu are actually selected.  See para:
“[0094] FIG. 6 illustrates a user zooming on the map using map application 300, according to an embodiment. As the user zooms through the global map, an increasingly larger portion of the display/touchscreen is taken over by the indoor map application 320. In some embodiments, when the display of the indoor map application 320 is greater than a minimum proportion (e.g., 50%), then the control of map application 300 is given to the indoor map application 320. Additionally, the indoor map application 320 may have interactive communication with the user, including through advertisements (e.g., coupons), links to external vendor websites, and icons (e.g., a menu for selecting a store, directory) for showing map information. Furthermore, map application 300 can present (e.g., display) a drop-down menu to allow a user to select a floor in the venue. Map application 300 can relay the user's selection to the indoor map application in order for the indoor map application to present a selected floor. Alternatively, the floor determination can automatically be made by the indoor localization application based on received localization data (e.g., RSSI/RTT or barometer measurements).”  

Regarding claim 9 and the limitation the method of claim 1, further comprising presenting, by the first graphical element, a time indicator that indicates a time that is relevant to the event see Narayanaswami Fig. 10 .  

Accordingly, the prior art references teach all of the claimed elements were known in analogous art.

Per the following case law: 

In re Oetiker , 24 USPQ2d 1443, 1445 (Fed. Cir. 1992)

A prior art reference is analogous if the reference is in the field of applicant's endeavor or, if not, the reference is reasonably pertinent to the particular problem with which the inventor was concerned.

In re Bozek, 163 USPQ 545 (CCPA 1969)

Having established that this knowledge was in the art, the examiner could then properly rely, as put forth by the solicitor, on a conclusion of obviousness “from common knowledge and common sense of the person of ordinary skill in the art without any specific hint or suggestion in a particular reference.”

The combination of the known elements is achieved by a known method of displaying time indicators for events from a calendar application on a map in order to organize tasks by location as taught by at least Narayanaswami para:

[0007] The ability to sort and view calendars based on time is known, yet we do not have the ability to view or organize calendar events by location, even though location often dictates what events we can attend and when we can attend them. Most people intuitively organize their tasks by location, yet there is no known product to take advantage of this natural organizational modeling. Most of us are familiar with the concept of planning errands around a commute. Most people, when they know ahead of time that they will be driving from point A to point B, will organize tasks and make appointments around the locations between points A and B.

Furthermore, all the claimed elements would continue to operate in the same manner.   Specifically, the map of Mohammad would include the time indicators with the graphical element events taught by Narayanaswami Fig. 10 intuitively organized by the users schedule as known in the art.  

Therefore, the results would have been predictable to one of ordinary skill in the art.

Based on the above findings, it would have been obvious to one of ordinary skill in the art to provide the teachings of Narayanaswami to the prior art of Mohammad as explained above as merely performing the same function as it/they does/do separately and being no more “than the predictable use of prior-art elements according to their established functions.” See MPEP section 2141 Examination Guidelines for Determining Obviousness Under 35 U.S.C. 103 [R-10.2019].I.
“When considering obviousness of a combination of known elements, the operative question is thus "whether the improvement is more than the predictable use of prior art elements according to their established functions." Id.”

Claims 5, 8, 10, 11 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over US 20150052460 A1 to Mohammad Mirzaei; Faraz et al. (Mohammad) provided with the 09/10/2021 IDS in view of US 20080109718 A1 to Narayanaswami; Chandrasekhar as applied to the claims above, and further in view of US 20130191911 A1 to Dellinger; Richard R. et al. (Dellinger).

Regarding claims 5 and 16 it is considered that both Mohammad and Narayanaswami teach smart phones that display graphical elements as claimed, however Mohammad and Narayanaswami do not appear to expressly disclose the limitations further comprising presenting, by the information display area, a second graphical element corresponding to an application of the device, 
wherein the application includes an email application, 
a calendar application, 
a reminder application, and 
a notes application.  

The particular problem with which the inventor appears concerned is displaying graphical element corresponding applications stored in a device such as a smart phone.

In the analogous art of displaying graphical elements on a smart phone, Dellinger teaches presenting, by the information display area 400, a second graphical element corresponding to an application of the device in for example, Figure 4 below:

    PNG
    media_image10.png
    765
    506
    media_image10.png
    Greyscale
, 
wherein the application includes an email application 140, 
a calendar application 148, 
a reminder application is considered part of the calendar application 148 as it provides “event reminders” as explained in para:
“[0112] In conjunction with touch screen 112, display system controller 156, contact module 130, and graphics module 132, notifications module 165 includes executable instructions that display notifications or alerts, such as incoming messages or phone calls, calendar event reminders, application events, and so on, on touch screen 112.”, and 

a notes application 153.  

Accordingly, the prior art references teach all of the claimed elements were known in analogous art.

Per the following case law: 

In re Oetiker , 24 USPQ2d 1443, 1445 (Fed. Cir. 1992)

A prior art reference is analogous if the reference is in the field of applicant's endeavor or, if not, the reference is reasonably pertinent to the particular problem with which the inventor was concerned.

In re Bozek, 163 USPQ 545 (CCPA 1969)

Having established that this knowledge was in the art, the examiner could then properly rely, as put forth by the solicitor, on a conclusion of obviousness “from common knowledge and common sense of the person of ordinary skill in the art without any specific hint or suggestion in a particular reference.”

The combination of the known elements is achieved by a known method of presenting by an information display area of a portable device such as a smart phone, second graphical elements corresponding to applications of the device such as emails, calendar events with reminders and notes that “allows a user to read or write notes on the fly” and access the apps as taught by at least Dellinger para:

“[0003] The use of portable devices with touch-sensitive surfaces as input devices has increased significantly in recent years. Such portable devices have greatly increased the number of applications, or "apps," for various situations. For example, image and video camera applications open up content generation opportunities for users, such as taking pictures or recording videos. A notes application allows a user to read or write notes on the fly. Time may be critical in such content generation opportunities. For example, a user may have only a brief moment to capture an image or a video of an event as it is happening.

[0037] “…Quick camera application access when the device is in a locked, passcode-protected state is particularly useful for portable devices (e.g., smart phones, tablet computers, laptop computers), but can also be used with other devices (e.g., desktop computers).”

Furthermore, all the claimed elements would continue to operate in the same manner.   Specifically, the display of Mohammad would include the graphical elements taught by Dellinger Fig. 4 as known in the art.  Further, Mohammad would have the ability to access the apps and “add notes on the fly” to the location of the venue or the appointments displayed by Narayanaswami.

Therefore, the results would have been predictable to one of ordinary skill in the art.

Based on the above findings, it would have been obvious to one of ordinary skill in the art to provide the teachings of Dellinger to the prior art combination of Mohammad and Narayanaswami as explained above as merely performing the same function as it/they does/do separately and being no more “than the predictable use of prior-art elements according to their established functions.” See MPEP section 2141 Examination Guidelines for Determining Obviousness Under 35 U.S.C. 103 [R-10.2019].I.
“When considering obviousness of a combination of known elements, the operative question is thus "whether the improvement is more than the predictable use of prior art elements according to their established functions." Id.”

Regarding claim 8 and the limitation the method of claim 1, further comprising presenting the first graphical element on a lock screen of the device see the teachings of Dellinger Figures 5TTT and 11C below:

    PNG
    media_image11.png
    649
    492
    media_image11.png
    Greyscale
 

    PNG
    media_image12.png
    527
    518
    media_image12.png
    Greyscale

And paras:
“[0251] Locked device interface 5000-M includes unlock object 5276 and virtual channel 5274, first access indicia 5458, and second access indicia 5462. First access indicia 5458 include icons 5460 and 5010. First access indicia 5458 and second access indicia 5462 are both associated with an application. As shown, first access indicia 5458 and second access indicia 5462 are associated with camera application 143. Other applications that may be associated with first and second access indicia 5458, 5462 include, for example, notifications application 165, email application 140, or phone application 138. Icon 5460 indicates a first mode, of camera application 143, with which first access indicia 5406 are associated. For example, icon 5460 as shown in FIG. 5HHH depicts a still image camera; first access indicia 5406 are associated with a still image capture mode of camera application 143. Icons 5010 are described above with reference to FIG. 5A. Unlock object 5276, channel 5274, and application access indicia 5406 may be displayed in predefined region 5457. In some embodiments, camera icon 5416 and video icon 5418 are also displayed in locked device interface 5000-M. In some embodiments, camera icon 5416 and video icon 5418 are not displayed in locked device interface 5000-M.”.  

Accordingly, the prior art references teach all of the claimed elements were known in analogous art.

Per the following case law: 

In re Oetiker , 24 USPQ2d 1443, 1445 (Fed. Cir. 1992)

A prior art reference is analogous if the reference is in the field of applicant's endeavor or, if not, the reference is reasonably pertinent to the particular problem with which the inventor was concerned.

In re Bozek, 163 USPQ 545 (CCPA 1969)

Having established that this knowledge was in the art, the examiner could then properly rely, as put forth by the solicitor, on a conclusion of obviousness “from common knowledge and common sense of the person of ordinary skill in the art without any specific hint or suggestion in a particular reference.”

The combination of the known elements is achieved by a known method of presenting by an information display area of a portable device such as a smart phone, second graphical elements corresponding to applications of the device such as emails, calendar events with reminders and notes that “allows a user to read or write notes on the fly” and access the apps as taught by at least Dellinger para:

“[0003] The use of portable devices with touch-sensitive surfaces as input devices has increased significantly in recent years. Such portable devices have greatly increased the number of applications, or "apps," for various situations. For example, image and video camera applications open up content generation opportunities for users, such as taking pictures or recording videos. A notes application allows a user to read or write notes on the fly. Time may be critical in such content generation opportunities. For example, a user may have only a brief moment to capture an image or a video of an event as it is happening.

[0037] “…Quick camera application access when the device is in a locked, passcode-protected state is particularly useful for portable devices (e.g., smart phones, tablet computers, laptop computers), but can also be used with other devices (e.g., desktop computers).

[0038] “…The gesture on the access indicia provides for rapid access to different modes of an application (e.g., by bypassing passcode input) and also maintains device security in view of the bypassing of the passcode input (e.g., by placing restrictions on use of the started application and maintaining the device in a locked state with respect to other applications)”

Furthermore, all the claimed elements would continue to operate in the same manner.   Specifically, the display of Mohammad would include the graphical elements taught by Dellinger Fig. 5TTT as known in the art to maintain device security.  Further, Mohammad would have the ability to access the apps and “add notes on the fly” to the location of the venue or the appointments displayed by Narayanaswami while keeping the phone in a locked state.

Therefore, the results would have been predictable to one of ordinary skill in the art.

Based on the above findings, it would have been obvious to one of ordinary skill in the art to provide the teachings of Dellinger to the prior art combination of Mohammad and Narayanaswami as explained above as merely performing the same function as it/they does/do separately and being no more “than the predictable use of prior-art elements according to their established functions.” See MPEP section 2141 Examination Guidelines for Determining Obviousness Under 35 U.S.C. 103 [R-10.2019].I.
“When considering obviousness of a combination of known elements, the operative question is thus "whether the improvement is more than the predictable use of prior art elements according to their established functions." Id.”


Regarding claim 10 and the limitation the method of claim 1, further comprising presenting, by the first graphical element, an application identifier that identifies a source of the first graphical element.  
Narayanaswami teaches the display of any other grouping of scheduled events which would be from other software applications than “the known calendar software applications”  in for example, Para [0030] :
” The timeline could be a calendar page from known calendar software applications similar to the one shown in FIG. 2, or any other grouping of scheduled events. The timeline could be a calendar page from known calendar software applications similar to the one shown in FIG. 2, or any other grouping of scheduled events.”.

Accordingly the combination of Mohammad and Narayanaswami is capable of presenting information from different application sources such as from email applications, notes applications, etc.

However, the combination of Mohammad and Narayanaswami does not appear to expressly disclose presenting, by the first graphical element, an application identifier that identifies a source of the first graphical element.

Dellinger teaches in Figure 5TTT above a portion of which is reproduced below:

    PNG
    media_image13.png
    284
    537
    media_image13.png
    Greyscale

presenting, by the first graphical element, an application identifier, i.e. icons 5462, 5458, second access indicia, i.e.  5464, 5460 that identifies a source of the first graphical element such as the 5462, 5458 wherein it is understood that while they are currently shown as a camera and video camera respectively, it is understood that they would be replaced with the indicia of email, notes, calendar, phone, etc. as shown in Fig. 10 C above, steps 1104, 1046, 1048, 1050, etc. and the portions of Figure 4 below:

    PNG
    media_image14.png
    113
    81
    media_image14.png
    Greyscale
 
    PNG
    media_image15.png
    113
    120
    media_image15.png
    Greyscale
 
    PNG
    media_image16.png
    107
    85
    media_image16.png
    Greyscale
 
    PNG
    media_image17.png
    126
    113
    media_image17.png
    Greyscale
 
and explained in paras:
“[0347] In some embodiments, the first application is a notifications application, the first mode is an incoming messages notifications mode, and the second mode is an aggregate notifications mode (1148). For example, the application associated with first access indicia 5458 and second access indicia 5462 may be notifications application 165, and the different modes accessible from locked device interface 5000-M may include an incoming messages notifications mode and an aggregate notifications mode.

[0348] In some embodiments, the first application is an email application, the first mode is an inbox mode, and the second mode is an email composition mode (1150). For example, the application associated with first access indicia 5458 and second access indicia 5462 may be email application 140, and the different modes accessible from locked device interface 5000-M may include an inbox mode and an email composition mode.“
 
Accordingly, the prior art references teach all of the claimed elements were known in analogous art.

Per the following case law: 

In re Oetiker , 24 USPQ2d 1443, 1445 (Fed. Cir. 1992)

A prior art reference is analogous if the reference is in the field of applicant's endeavor or, if not, the reference is reasonably pertinent to the particular problem with which the inventor was concerned.

In re Bozek, 163 USPQ 545 (CCPA 1969)

Having established that this knowledge was in the art, the examiner could then properly rely, as put forth by the solicitor, on a conclusion of obviousness “from common knowledge and common sense of the person of ordinary skill in the art without any specific hint or suggestion in a particular reference.”

The combination of the known elements is achieved by a known method of displaying notifications on a locked screen of a smart phone based on the an application identifier that identifies a source application of the notification as taught by at least Dellinger para:

[0347] In some embodiments, the first application is a notifications application, the first mode is an incoming messages notifications mode, and the second mode is an aggregate notifications mode (1148). For example, the application associated with first access indicia 5458 and second access indicia 5462 may be notifications application 165, and the different modes accessible from locked device interface 5000-M may include an incoming messages notifications mode and an aggregate notifications mode..

Furthermore, all the claimed elements would continue to operate in the same manner.   Specifically, the map of Mohammad would include the graphical element events taught by Narayanaswami Fig. 10 intuitively organized by the user’s schedule and identified by the particular source from other applications such as email, texts, calendar, phone, etc. and each event would have an indication as to which application scheduled the event notification as taught by Dellinger as known in the art.  

Therefore, the results would have been predictable to one of ordinary skill in the art.

Based on the above findings, it would have been obvious to one of ordinary skill in the art to provide the teachings of Dellinger to the prior art combination of Mohammad and Narayanaswami as explained above as merely performing the same function as it/they does/do separately and being no more “than the predictable use of prior-art elements according to their established functions.” See MPEP section 2141 Examination Guidelines for Determining Obviousness Under 35 U.S.C. 103 [R-10.2019].I.
“When considering obviousness of a combination of known elements, the operative question is thus "whether the improvement is more than the predictable use of prior art elements according to their established functions." Id.”

Regarding claim 11 and the limitation the method of claim 1, wherein the first input is a touch swipe input, see the teachings of Dellinger Figure 5TTT above items 5492 and 5494 and 5279 and para:
“[0260] FIG. 5TTT shows gesture 5492 detected on unlock object 5276. Gesture 5492 moves with movement 5494. In response to the detection of gesture 5492 and corresponding movement 5494, unlock object 5276 moves within virtual channel 5274 toward the right end of channel 5274. When unlock object 5276 is moved to the right end of channel 5274 and then gesture 5492 is released, in response to the detection of the release of gesture 5492, if device 100 is in a locked, passcode-protected state, passcode entry user interface 5022 is displayed, as in FIG. 5C.”

Accordingly, the prior art references teach all of the claimed elements were known in analogous art.

Per the following case law: 

In re Oetiker , 24 USPQ2d 1443, 1445 (Fed. Cir. 1992)

A prior art reference is analogous if the reference is in the field of applicant's endeavor or, if not, the reference is reasonably pertinent to the particular problem with which the inventor was concerned.

In re Bozek, 163 USPQ 545 (CCPA 1969)

Having established that this knowledge was in the art, the examiner could then properly rely, as put forth by the solicitor, on a conclusion of obviousness “from common knowledge and common sense of the person of ordinary skill in the art without any specific hint or suggestion in a particular reference.”

The combination of the known elements is achieved by a known method of conserving power in a portable device by providing an intuitive way to quickly access different modes of an application in a locked device by detecting a touch swipe as an input as taught by at least Dellinger para:

[[0311] As described below, the method 1000 provides an intuitive way to quickly access different modes of an application in a locked device. The method reduces the cognitive burden on a user when accessing different modes of an application in a locked device, thereby creating a more efficient human-machine interface. For battery-operated electronic devices, enabling a user to access different modes of an application in a locked device faster and more efficiently conserves power and increases the time between battery charges.”

Furthermore, all the claimed elements would continue to operate in the same manner.   Specifically, the smart phone of Mohammad would be able to save battery power as taught by Dellinger as known in the art.  

Therefore, the results would have been predictable to one of ordinary skill in the art.

Based on the above findings, it would have been obvious to one of ordinary skill in the art to provide the teachings of Dellinger to the prior art combination of Mohammad and Narayanaswami as explained above as merely performing the same function as it/they does/do separately and being no more “than the predictable use of prior-art elements according to their established functions.” See MPEP section 2141 Examination Guidelines for Determining Obviousness Under 35 U.S.C. 103 [R-10.2019].I.
“When considering obviousness of a combination of known elements, the operative question is thus "whether the improvement is more than the predictable use of prior art elements according to their established functions." Id.”


Double Patenting
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 10753762 B2. 

Although the claims at issue are not identical, they are not patentably distinct from each other because the instant claims are directed towards a genus of the species set forth in the Patent.  Review of the instant claims in the table below with those of the Patent show that limitations such as “presenting, on the display screen, an information display area for the event that includes an indoor map of the venue showing an indoor view of an indoor point of interest associated with the event. “ render the claims not patentable distinct from each other.  
While the independent claims have been compared below to show how the instant application claims are considered a genus of the species shown in the patent, the independent claims not cited are rejected for depending from a rejected base claim.

Instant application claim
Patent 10753762 claim
1.A method implemented by a device, the method comprising: 














presenting, on a display screen of the device, 



a first graphical element prompting a user to view information for an event at a venue; 

receiving a first input by the first graphical element on the display screen; and 


in response to the first input, presenting, on the display screen, an information display area for the event that includes an indoor map of the venue showing an indoor view of an indoor point of interest associated with the event.
1. A method comprising: 

presenting, by a computing device, a graphical user interface comprising a plurality of graphical category selectors associated with a venue presented on the graphical user interface, 
each graphical category selector representing a corresponding category of points of interest within the venue; 
    receiving, by the computing device, a selection of a particular one of the plurality of graphical category selectors; 
   

 presenting, by the computing device, search results based on the category corresponding to the selected graphical category selector and map data available to the computing device, the search results comprising a venue map corresponding to the venue and one or more selectable points of interest within the venue corresponding to the category; 

     receiving, by the computing device, a selection of a point of interest of the one or more selectable points of interest; and   
  
 presenting, by the computing device, 

an indoor point of interest map that presents an indoor view inside the selected point of interest within the venue.
12. A non-transitory computer-readable medium storing a program, the program for execution by a device, the program comprising sets of instructions for: -4-Application No. 16/928,412 












presenting, on a display screen of the device, a first graphical element prompting a user to view information for an event at a venue; receiving a first input by the first graphical element on the display screen; and 




in response to the first input, 


presenting, on the display screen, an information display area for the event that includes an indoor map of the venue showing an indoor view of an indoor point of interest associated with the event.
8. A non-transitory computer-readable medium storing a navigation application program, the navigation application program for execution by at least one computing device, the navigation application program comprising sets of instructions for: presenting, by a computing device, a graphical user interface comprising a plurality of graphical category selectors associated with a venue presented on the graphical user interface, each graphical category selector representing a corresponding category of points of interest within the venue; receiving, by the computing device, a selection of a particular one of the plurality of graphical category selectors; 
presenting, by the computing device, search results based on the category corresponding to the selected graphical category selector and map data available to the computing device, the search results comprising a venue map corresponding to the venue and one or more selectable points of interest within the venue corresponding to the category; 

receiving, by the computing device, a selection of a point of interest of the one or more selectable points of interest; and 
presenting, by the computing device, an indoor point of interest map that presents an indoor view inside the selected point of interest within the venue. 

An electronic device comprising: one or more processors; and a non-transitory computer-readable medium storing a program including one or more sets of instructions that, when executed by the one or more processors, cause the processors to perform operations comprising: 











presenting, on a display screen of the device, a first graphical element prompting a user to view information for an event at a venue; 






receiving a first input by the first graphical element on the display screen; and in response to the first input, 

presenting, on the display screen, an information display area for the event that includes an indoor map of the venue showing an indoor view of an indoor point of interest associated with the event.
17. An electronic device comprising: one or more processors; and a non-transitory computer-readable medium storing a navigation application program including one or more sets of instructions that, when executed by the one or more processors, cause the processors to perform operations comprising: presenting, by a computing device, a graphical user interface comprising a plurality of graphical category selectors associated with a venue presented on the graphical user interface, each graphical category selector representing a corresponding category of points of interest within the venue; receiving, by the computing device, a selection of a particular one of the plurality of graphical category selectors; 

presenting, by the computing device, search results based on the category corresponding to the selected graphical category selector and map data available to the computing device, the search results comprising a venue map corresponding to the venue and one or more selectable points of interest within the venue corresponding to the category; 

receiving, by the computing device, a selection of a point of interest of the one or more selectable points of interest; and 

presenting, by the computing device, an indoor point of interest map that presents an indoor view inside the selected point of interest within the venue.


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure as teaching the state of the art at the time of the invention.  For example:
US 20150177923 A1 to Philip; Randy et al. teaches a first graphical element 136 prompting a user to view information for an event at a venue 138, receiving a first input by the first graphical element on the display screen, i.e. 140 clicking on view event; and in response to the first input, presenting, on the display screen, an information display area in Fig. 11 for the event that includes an indoor map 162 of the venue that when selected shows an indoor view of an indoor point of interest associated with the event in for example figures 9 and 11 below:

    PNG
    media_image18.png
    735
    578
    media_image18.png
    Greyscale
 
    PNG
    media_image19.png
    714
    558
    media_image19.png
    Greyscale

US 20160259500 A1 to Greenwald; Jason et al. teaches a first graphical element 3240 prompting a user to view information for an event at a venue 3242, receiving a first input by the first graphical element on the display screen, i.e. 3240 and 3242 clicking on 3240 of 3242; and in response to the first input, presenting, on the display screen, an information display area in Fig. 32I for the event that includes an indoor view of an indoor point of interest associated with the event in for example figures 32I and 32J below:


    PNG
    media_image20.png
    841
    712
    media_image20.png
    Greyscale

    PNG
    media_image21.png
    802
    773
    media_image21.png
    Greyscale

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL LAWSON GREENE JR whose telephone number is (571)272-6876.  The examiner can normally be reached on MON-THUR 7-5:30PM (EST) or via email at DanielL.GreeneJr@USPTO.GOV under the guidance of MPEP [R-09.2017] Section 502.03 Communications via Internet Electronic Mail (email) [R-07.2015].

Examiner interviews are available via telephone and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hunter Lonsberry can be reached on (571) 272-7298.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/DANIEL L GREENE/Examiner, Art Unit 3665 
20220426                                                                                                                                                                                                     
/HUNTER B LONSBERRY/Supervisory Patent Examiner, Art Unit 3665